Title: From George Washington to Major General Philip Schuyler, 21 August 1776
From: Washington, George
To: Schuyler, Philip



New York Augt 21. 1776.

On Monday I received your Favor of the 16th inst. with Its several Inclosures. The Time You were in Treaty I can readily conceive, was sufficiently irksome & disagreeable. However, If the Good Consequences Which You meant should be produced from It, You will think It was extremely well spent.
General Carlton’s Orders for their Indecent, Illiberal Scurrility, are equal If not superior to any Thing I have seem, & are such as I could not have expected from a Person of his High Rank. He holds forth a Language very different from General

Howe as You would perceive by the Copy of his Letter I transmitted You. The Assassination of General Gordon, is a Matter entirely new—having Never heard of It before. The Paper made up as a Letter & directed to me, Which Major Bigelow brought with him, Only Contained a Copy of the Orders.
I am Glad the Works at Fort Stanwix are Going on so well & that they have so Much Provision in Store. In a little Time I hope they will be strong & Compleat.
By a Letter from Governor Trumbull he informs Me, that a Captn Van Buren had procured a sufficient Quantity of Sail Cloth & a part of the Cordage wanted for the Gallies, in Connecticut, & that the Rest of the Cordage would be probably Obtained there. Upon the whole I hope Necessaries to fit them Out, will be Obtained one Way or Other.
The inclosed Letter from Colo. Stark was transmitted and referred to Me by General Gates in Order that I might determine upon the Subject of It. I should suppose the Value of Rations should be sett[l]ed with the Commissary Or Submitted to Congress for their Decision. I do not con-ceive It with me, to give any Direction in this Instance, & therefore thought It right, to give Notice of It by this the first Opportunity.
Since my last of the 13th Nothing worthy of Mention has occurred in this Quarter, Unless the Ships of War having left their Stations up the North River & Joined the Fleet again is considered as such. On Sunday Morning they came down with their remaining Tenders. It is more than probable, that an Attempt by two of our Fire Vessels to destroy them a Night or two before contributed to their Departure. The Enterprize tho’ conducted with spirit & Resolution did not succeed to our Wishes, Only One Tender having been destroyed. The Phœnix was Grapled for some Minutes but cleared herself without Damage. I am Dr Sir, Your Most Obedt Servt

Go: Washington

